Title: To Benjamin Franklin from John Whitehurst, 30 January 1774
From: Whitehurst, John
To: Franklin, Benjamin


Dear Sir
Derby 30 Jany 74
I cannot sufficiently express my obligations to you for this recent Instance of your great Civility. The family, also, to whom the favour is principally granted will ever remember it with Gratitude. Miss Moresby the young Lady whom Mr. West is so obliging to take under his Tuition is rendered extremely happy thro’ your kind intercession. She Seems to take a pleasure in no other sorts of amusement but drawing, which is a very unusual quality in Girls of her age, And is in every other respect worthy of Notice and Encouragement.
I am therefore in hopes your Worthy friend, will receive great pleasure from the instructions he is pleased to bestow upon her. I am apprehensive Sir that there is in the bottom of the box a Picture which has escaped your Notice, as you have not named it in your favour of the 27 Decr. If so please to inspect the box once more.
Mr. Moresby purposes bringing his Daughter to town Early in the Spring, to place her if possible in some convenient place, suitable to her attendance upon Mr. West, to whom I think my self much Obligd for the Countinance he is pleasd to give to the Arts. I am Sir your much obliged Humble Servant
John Whitehurst
The Clock and Case is £12: 12s: 0d., pray dispose of it if you can.

 
Addressed: To / Docr. Benj: Franklin / Craven Street / London
